Citation Nr: 9922686	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for 
rhinitis/sinusitis/pharyngitis with cough, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left hip 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
tinnitus.

4.  Entitlement to an increased (compensable) rating for a 
low back disorder.

5.  Entitlement to an increased (compensable) rating for 
Schmorl's nodes.

6.  Entitlement to service connection for temporomandibular 
joint pain.

7.  Entitlement to service connection for a left shoulder 
disorder.

8.  Entitlement to service connection for a left knee 
disorder.
9.  Entitlement to service connection for a right shoulder 
disorder.

10.  Entitlement to service connection for a neurologic 
disorder of the left index finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had a period of active service from September 
1983 to December 1992, followed by a period of reserve 
service.  In February 1993, he claimed service connection for 
sinusitis, chronic cough, a degenerative left hip, ringing in 
the ears, low back strain, left knee sprain, pulled muscle in 
the left shoulder, pulled muscle in the right shoulder, 
numbness of the left index finger, temporomandibular joint 
pain, a left broken rib, hemorrhoids, removal of a wood 
splinter from the right ring finger, extraction of wisdom 
teeth, and a vasectomy.  This appeal arises from a December 
1993 rating decision of the Winston-Salem, North Carolina, 
Regional Office (RO) that:  granted service connection for 
rhinitis/sinusitis/pharyngitis with cough, and for 
degenerative arthritis of the left hip, and assigned 10 
percent evaluations to each of those two disorders; granted 
service connection for tinnitus, for a low back condition, 
for Schmorl's nodes, and for hemorrhoids, and assigned 
noncompensable evaluations to each of those disorders; and 
denied service connection for temporomandibular joint pain, 
pulled muscle in the left shoulder, left knee sprain, pulled 
muscle in the right shoulder, numbness of the left index 
finger, residuals of a left broken rib, residuals of removal 
of a wood splinter from the right ring finger, extraction of 
wisdom teeth, and a vasectomy.  In a January 1994 Notice of 
Disagreement, the veteran said he disagreed with all of the 
decisions made except the denial of service connection for a 
vasectomy and for extraction of wisdom teeth.

A March 1994 rating decision granted service connection for 
fracture of the left seventh rib, and assigned a 
noncompensable evaluation.  The grant of the benefit sought 
removed that issue from the appeal.  Thus, the issue of 
service connection for a fractured left rib is no longer 
before the Board of Veterans' Appeals (Board).  A Notice of 
Disagreement is jurisdictional for an appeal to the Board.  
That is, it is the mandatory first step in appealing a 
decision of the RO.  38 C.F.R. §§ 20.200, 20.201.  Since the 
veteran has not disagreed with the March 1994 rating 
decision, the evaluation assigned by that decision for the 
fractured left seventh rib is not before the Board, either.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In his April 1994 Substantive Appeal, on VA Form 9, the 
veteran expressly withdrew from appeal the issues of service 
connection for removal of a splinter from the right ring 
finger and increased evaluation for hemorrhoids.  A Notice of 
Disagreement may be withdrawn in writing before a Substantive 
Appeal is filed.  38 C.F.R. § 20.204(a).  Here, the veteran 
withdrew his disagreement with decisions made with regard to 
these two issues at the same time that he perfected his 
appeal as to the other issues.  Accordingly, the issues of 
service connection for removal of a splinter from the right 
ring finger and increased evaluation for hemorrhoids are not 
before the Board, either.

As noted above, the December 1993 rating decision was issued 
by the Winston-Salem RO.  However, in April 1996, the veteran 
reported a change of address, and his claim file is currently 
maintained by the Roanoke, Virginia, RO (and on temporary 
transfer to the Board for disposition of this appeal).

Evaluations of rhinitis/sinusitis/pharyngitis with cough, a 
left hip disorder, a low back disorder, and Schmorl's nodes, 
are addressed in the Remand section of this decision.
FINDINGS OF FACT

1.  With regard to the evaluation for tinnitus, all available 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran reported tinnitus, and the RO has accepted 
that report.

3.  The claims for service connection for temporomandibular 
joint pain, a left shoulder disorder, a left knee disorder, a 
right shoulder disorder, and a neurologic disorder of the 
left index finger, are not plausible under the law, as they 
are not accompanied by adequate supporting medical evidence.


CONCLUSIONS OF LAW

1.  The criterion for a 10 percent evaluation for tinnitus 
has been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4 to include §§ 4.7, 4.10, and Diagnostic Code 
(DC) 6260 (1999).

2.  The claims for service connection for temporomandibular 
joint pain, a left shoulder disorder, a left knee disorder, a 
right shoulder disorder, and a neurologic disorder of the 
left index finger, are not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records reveal that, after 
entering the Air Force, he was enrolled in a flight training 
program.  A November 1983 record noted that he became air 
sick during his second T-37 training flight; that record also 
noted that he had an upper respiratory infection.  A December 
record noted that he became air sick on his third T-37 
training flight.  Another record, dated later that month, 
noted air sickness on another T-37 flight that the veteran 
failed to complete satisfactorily.  He was placed in 
nonflying status.  A December record, dated four days after 
the third episode of air sickness, indicated that he 
complained of an ear disorder, and the clinical assessment 
was of a resolving upper respiratory infection with partial 
blockage of Eustachian tubes.  A record dated a few days 
later noted that he continued to complain of ear pain, but 
tympanic membranes and a tympanogram were normal.  There was 
some tenderness in the area of the temporomandibular joints, 
and the assessment included possible temporomandibular joint 
syndrome.  The last record from December 1983 noted that the 
right temporomandibular joint subluxed easily, although pain 
was bilateral, and the diagnosis was noted to be 
temporomandibular joint syndrome.

In January 1984, doctors began to suspect that the 
temporomandibular joint pain was related to impacted wisdom 
teeth, and two were removed.  A February record noted that 
pain persisted in spite of the extraction of wisdom teeth, 
that it increased with ascent in aircraft, that a tympanogram 
and sinus X-rays were normal, and it was emphasized that the 
history and examinations were not consistent with 
temporomandibular joint syndrome.  The veteran was referred 
to the ear, nose, and throat clinic, and examination there 
was described as "basically normal."

A March 1984 record noted temporomandibular joint pain during 
the preceding five months and that its onset coincided with 
the veteran's enrollment in flight training.  The assessment 
was myofascial pain dysfunction syndrome secondary to stress, 
and the veteran was referred to the mental health clinic.  
Diagnoses noted there included psychological factors 
affecting physical condition and probable compulsive 
personality disorder.  He was started on Valium, and doctors 
found it significant that Valium reduced the facial pain 
though Motrin did not.

On an April 1984 record, the veteran reported that he 
continued to have significant facial pain which he thought 
would distract him from his work.  Upon examination later 
that month, the diagnosis was myofascial pain dysfunction 
syndrome, and the veteran was disqualified for further flight 
training.

On an October 1987 record, the veteran reported that he had 
awakened with tenderness under the left scapula.  There was 
point tenderness noted under the left scapula, and the 
assessment was muscle spasm of the left shoulder.

On a July 1989 record, the veteran reported that he had 
twisted his left knee while playing volleyball.  There was 
tenderness over the inferior insertion of the left lateral 
collateral ligament, but the McMurray and drawer signs were 
negative, as were X-rays, and there was full range of motion.  
The clinical assessment was of left knee sprain.  After the 
knee had been immobilized for several days, the veteran tried 
running and developed pain.  There was tenderness over the 
proximal fibula,         but the ligaments were intact and 
there was no effusion, popping or locking.  Again,  the 
assessment was left knee sprain.

A November 1991 record indicates the veteran reported that he 
pulled a muscle in his right shoulder while lifting.  The 
assessment was trapezius muscle spasm.

On a September 1992 record, the veteran complained of 
numbness of the left index finger after painting with a power 
sprayer a week earlier.  There was a tingling sensation 
distal to the distal interphalangeal joint, but good 
capillary refill was noted.  The assessment was numbness of 
the index finger, probably due to compression of a nerve 
while using a power sprayer.

At an October 1992 separation examination, the veteran 
reported that he was in good health, and denied painful or 
"trick" shoulder and "trick" or locked knee.  He reported 
air sickness but did not report temporomandibular joint pain.  
He reported that the top of his left index finger had been 
traumatized but had not been treated, and that he had made a 
full recovery.  The examiner noted subjective numbness of the 
distal left index finger, without complications or sequelae.  
The examiner also noted a 1989 left knee injury, with no 
complications or sequelae.

At a June 1993 VA examination, the veteran reported that, 
after spray-painting his house in 1992, he had developed 
numbness of the left index finger.  The nerve had gradually 
recovered, and he had no current problem with it.  Diagnoses 
included history of numbness of the index finger due to 
trauma, with spontaneous recovery.

At a June 1993 VA orthopedic examination, the veteran said 
that his left knee sprain was now "okay," that he had had 
sprains of both shoulders but was now doing fine, that the 
numbness of his left index finger had improved, and that his 
low back strain resolved without difficulty.  Diagnoses 
included normal left shoulder, normal left knee, normal right 
shoulder, and normal hands.

On a March 1994 VA outpatient treatment record, the veteran 
gave a three-week history of right shoulder and elbow pain 
without trauma.  Examination was positive for impingement and 
mild glenohumeral crepitus, but anterior-posterior range of 
motion was normal, there was no instability, and there was no 
tenderness of the acromioclavicular joint.  X-rays showed 
that acromial-humeral head distance was within normal limits 
and that the humeral head articulated properly with the 
glenoid fossa.  Injection of steroids into the right 
subacromial space produced relief from the impingement.  On 
an April 1994 VA outpatient treatment record, the veteran 
reported that the right shoulder was much improved and, upon 
examination, there was full range of motion, strength was 5/5 
on the left and right, and there was no impingement.

Neither in-service nor post-service medical records show 
complaints or diagnoses of tinnitus.  Nevertheless, service 
connection for tinnitus was granted by the December 1993 
rating decision, and a noncompensable evaluation was 
assigned.


Analysis

With regard to tinnitus, the veteran disagreed with the 
noncompensable evaluation assigned at the time service 
connection was granted.  In such a case, the appeal is a 
continuation of the original claim; it is not an appeal of a 
denial of an increased rating, which would be a new, separate 
claim.  Fenderson v. West, 12 Vet.App. 119, 125-26 (1999).  
Accordingly, the appellant may assert that his condition at 
the time of his original claim was more disabling than it was 
at a later stage of his appeal and, where such an assertion 
is supported by the evidence, staged ratings may be assigned 
that reflect different levels of disability during the 
pendency of the claim.  However, Fenderson has little 
practical application where, as here, the VA Schedule for 
Rating Disabilities provides for only one evaluation under 
the applicable diagnostic code.

Under the provisions of DC 6260 (tinnitus), the rating 
criteria in effect at the time the claim was filed provided a 
10 percent evaluation if tinnitus was persistent and a 
symptom of head injury, concussion, or acoustic trauma.  
Where the rating schedule does not provide a 0 (zero) percent 
evaluation for a diagnostic code, a 0 percent evaluation is 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  However, the rating criteria 
for ear and hearing disorders were amended effective June 10, 
1999, and the current rating criteria simply provide a 10 
percent evaluation for "recurrent" tinnitus.  64 Fed. Reg. 
25,202, 209.  Thus, under the provisions of DC 6260 in its 
present form, a 10 percent evaluation is to be assigned when 
service connection for tinnitus is granted, and the Board 
hereby does so.

With regard to claims of service connection for 
temporomandibular joint pain, a left shoulder disorder, a 
left knee disorder, a right shoulder disorder, and a 
neurologic disorder of the left index finger, service 
connection is granted for disability resulting from injury or 
disease incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  A claimant seeking 
benefits under a law administered by the Secretary of 
Veterans Affairs has the burden to submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded; then, if that burden is met, the 
Secretary has the duty to assist the claimant in developing 
additional evidence pertaining to the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78, 81-82 (1990); 
Lathan v. Brown, 7 Vet.App. 359, 365 (1995).  If that burden 
is not met, the statutory duty to assist pursuant to 
38 U.S.C.A. § 5107(a) does not attach.  Anderson v. Brown, 9 
Vet.App. 542, 546 (1996).  Indeed, if the claim is not well 
grounded, the Board is without jurisdiction to adjudicate it.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  Further, the Court 
has made it clear that it is error for the Board to proceed 
to the merits of a claim that is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998).  Thus, the threshold 
question in any case is whether the claimant has presented a 
well-grounded claim.

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation; it need 
not be conclusive, but only possible, to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Murphy, Lathan, supra.  To 
present a well-grounded claim, the claimant must provide 
evidence; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Except for 
evidentiary assertions that are inherently incredible or 
beyond the competence of the person making them, the 
credibility of evidence is presumed for the limited purpose 
of determining whether a claim is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Competent lay evidence may 
suffice where the determinative issue is factual in nature 
but medical evidence is required where the determinative 
issue involves medical etiology or diagnosis.  Gregory v. 
Brown, 8 Vet.App. 563, 568 (1996).

For a service connection claim to be well grounded, there 
must be medical evidence of current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and medical evidence of a nexus (i.e., a 
link or a connection) between the injury or disease in 
service and the current disability.  See Winters v. West, 12 
Vet.App. 203, 207-209 (1999) (en banc); Epps, supra; Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).

In Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992), the 
United States Court of Appeals for Veterans Claims stated 
that the veteran, in that case, "apparently is of the belief 
that he is entitled to some sort of benefit simply because he 
had a disease or injury while on active service.  That, of 
course, is mistaken.  Congress specifically limits 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
(Emphasis in original.)

In this case, the veteran complained of temporomandibular 
joint pain while he was in a flight training program in 1983 
and 1984 and, in his April 1994 Substantive Appeal, he 
asserted that he still had such pain.  Generally, for the 
limited purpose of determining whether a claim is well 
grounded, the credibility of evidentiary assertions, such as 
those made by the veteran in the Substantive Appeal, is 
presumed except for those assertions that are inherently 
incredible or beyond the competence of the person making 
them.  King, supra.  In this case, once the veteran was 
eliminated from the flight training program, he never again 
complained of temporomandibular joint pain, he did not report 
it at an October 1992 separation examination, and he did not 
report it at June 1993 VA examinations.  Under the totality 
of the evidence, the assertion of temporomandibular joint 
pain in the April 1994 Substantive Appeal strains credulity, 
although the veteran, as a layman, is competent to describe 
pain.  In any event, either because the complaint of 
temporomandibular joint pain after years of silence borders 
on the incredible, or because there is an absence of 
competent medical evidence linking any current 
temporomandibular joint disability to service, that claim is 
not well grounded and must be denied.

In October 1987, the veteran was diagnosed with a muscle 
spasm of the left shoulder.  He did not report a left 
shoulder disorder during the ensuing five years in service, 
or at the October 1992 separation examination, or at June 
1993 VA examinations.  In the absence of evidence of a 
current left shoulder disability, that claim is not well 
grounded and must be denied.

In July 1989, the veteran was diagnosed with a left knee 
sprain.  In his April 1994 Substantive Appeal, he contended 
that he currently had left knee pain that increased with 
changes in the weather, and that the knee occasionally gave 
way.  However, after the July 1989 outpatient treatment 
record, a left knee disorder was not reported on subsequent 
service medical records, the October 1992 separation 
examination noted no complications or sequelae of the left 
knee injury, and the veteran did not report any at June 1993 
VA examinations.  As above, considering the totality of the 
evidence, we find that this claim is not well grounded and 
must be denied, because the assertion of a left knee 
disability in the April 1994 Substantive Appeal does not 
appear credible after years of silence about it, and because 
there is an absence of competent medical evidence linking any 
current left knee disability to service.

In November 1991, the veteran was diagnosed with a right 
trapezius muscle spasm.  He did not report a right shoulder 
disorder during the following year in service, or at the 
October 1992 separation examination, or at June 1993 VA 
examinations.  In March 1994, he gave a three-week history of 
right shoulder and elbow pain.  Examination was positive for 
impingement, but a steroid injection produced relief.  There 
is no evidence of current right shoulder disability, and 
there is no medical evidence linking the 1994 right shoulder 
and elbow pain to the 1991 right trapezius muscle spasm.  In 
the absence of evidence of a current right shoulder 
disability, or evidence linking 1994 right shoulder and elbow 
pain to the 1991 muscle spasm, that claim is not well 
grounded and must be denied.

Finally, with regard to the claim for service connection for 
a neurologic disorder of the left index finger, the veteran 
first reported numbness in that finger in September 1992 
after spray-painting his house.  He also reported it one 
month later at the separation examination, but the examiner 
noted that he had made a full recovery and there were no 
complications or sequelae.  At the June 1993 VA examinations, 
he related the history of the left index finger injury but 
said that the nerve had gradually recovered and he had no 
problem with it.  In the April 1994 Substantive Appeal, he 
asserted that his left index finger was still numb and, since 
he was left-handed, it interfered with his writing.  Under 
the totality of the evidence, the Board is persuaded by the 
veteran's statements at the June 1993 VA examinations to the 
effect that he had recovered from the neurologic disorder of 
the left index finger and currently had no problem with it.  
In the absence of evidence of a current neurologic disorder 
of the left index finger, that claim is not well grounded and 
must be denied.



ORDER

Entitlement to a 10 percent rating for tinnitus is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to service connection for temporomandibular joint 
pain, a left shoulder disorder, a left knee disorder, a right 
shoulder disorder, and a neurologic disorder of the left 
index finger, is denied.


REMAND

The Board has reviewed the veteran's service medical records 
with regard to the claim for an increased evaluation for 
rhinitis/sinusitis/pharyngitis with cough, and will now 
briefly summarize them.  Those records include an August 1984 
complaint of nasal congestion and scratchy throat.  The 
throat was slightly injected, without exudate, and there was 
moderate mucosal edema in the nose.  The diagnosis was 
nasopharyngitis.

On a January 1986 record, the veteran complained of forehead 
pain, when outside in cold weather, and cough.  Sinus X-rays 
were within normal limits and the diagnosis was clearing 
upper respiratory infection and possible sinusitis.

On a January 1987 record, the veteran gave a two-day history 
of nasal congestion.  There was mild erythema of the 
oropharynx, but tympanic membranes were within normal limits 
and there was no sinus tenderness.  The diagnosis was of a 
viral upper respiratory infection.

On a November 1987 record, the veteran reported postnasal 
drip and a slight cough.  There was mild nasal congestion 
with slight exudate and pharyngitis.  Diagnostic testing 
revealed a streptococcal infection.

On an October 1988 record, the veteran gave a three-day 
history of a head cold.  There was nasal congestion but no 
sore throat and sinuses were not swollen or tender.  The 
assessment was viral upper respiratory infection.

On a January 1989 record, the veteran gave a two-day history 
of a sore throat.  He denied ear problems, and sinuses and 
tympanic membranes were normal, but glands were swollen.  The 
assessment was rhinopharyngitis.

On a February 1990 record, the veteran complained of a head 
cold.  There was nasal congestion, rhinorrhea, postnasal 
drip, and cough, and the pharynx was erythematous, but there 
was no sinus tenderness.  The assessment was upper 
respiratory infection and "rule out" streptococcal 
infection.

On an October 1990 record, the veteran gave a two-day history 
of a sore throat.  There was mild erythema, and the 
assessment was pharyngitis.

On a December 1990 record, the veteran gave a ten-day history 
of a slightly productive cough.  There was slight nasal 
congestion, but no sinus tenderness, and the pharynx was 
clear.  The impression was coryza.

On a March 1991 record, the veteran gave a three-day history 
of nasal congestion, sore throat, and slight cough.  His ears 
were plugged and there was postnasal drip, but there was no 
fever and the sinuses were not swollen or painful.  The 
assessment was upper respiratory infection with severe 
rhinitis and possible sinusitis.

June 1992 sinus X-rays showed no significant abnormality for 
age.

At a June 1993 VA ear, nose, and throat examination, the 
veteran reported sinus trouble since the mid-1980's, 
manifested by nasal drainage, intermittent obstruction, 
postnasal drip, and sore throat.  On examination, his nasal 
anatomy appeared normal, with no purulent exudate and no 
evidence of deviation, polyps, or other obstruction.  There 
was some erythematous lymphoid tissue on the very posterior 
portion of the nasal pharynx consistent with chronic 
postnasal discharge.  The diagnoses included chronic rhinitis 
and intermittent sinusitis.

The diagnosis of "intermittent sinusitis" sounds like 
"history of sinusitis."  Clearly, it is not one of the five 
kinds of chronic sinusitis set forth in DC 6510 through 6514.  
Further, the minimum, noncompensable evaluation for sinusitis 
requires X-ray evidence of the disorder.  As recently as June 
1992, there was no such evidence.  Moreover, there is no 
diagnostic code for pharyngitis with or without cough.  True, 
when an unlisted condition is encountered, it is rated by 
analogy to one that is closely related by anatomy and 
symptomatology.  38 C.F.R. § 4.20.  However, analogous 
ratings are not to be used for conditions of doubtful 
diagnosis or for diagnoses not fully supported by clinical 
and laboratory findings.  Id.  Thus, the basis for service 
connecting sinusitis is not entirely clear in this case, and 
the basis for service connecting pharyngitis with cough, 
which was not even diagnosed after the June 1993 VA ear, 
nose, and throat examination, is even less so.

In the April 1994 Substantive Appeal, the veteran argued that 
he was entitled to separate ratings for rhinitis, sinusitis, 
and pharyngitis with cough.  If, indeed, he has each of those 
disorders, then he is entitled to a separate rating for each 
or, at the very least, a cogent explanation as to why he is 
not so entitled.  If he does not have each of those 
disorders, then severance of service connection, pursuant to 
38 C.F.R. § 3.105, should be considered for disorders he does 
not have.  A thorough ear, nose, and throat examination is 
required to clarify the diagnoses.

With regard to the evaluation for degenerative joint disease 
of the left hip, the veteran complained of left hip pain in 
February 1991 after climbing stairs two-at-a-time.  Later 
that year, he was diagnosed with mild degenerative joint 
disease of the left hip.  After the June 1993 VA orthopedic 
examination, diagnoses included early degenerative arthritis 
of the left hip with limited external rotation.  The December 
1993 rating decision granted service connection for a left 
hip disorder and assigned a 10 percent evaluation pursuant to 
DC 5010-5255 (arthritis, impairment of femur).

On a November 1987 record, the veteran complained of low back 
pain after moving a desk a few days earlier.  There was no 
paresthesia or radiculopathy, but there was bilateral 
tenderness and spasm of paraspinal lumbar muscles.  The 
assessment was muscular low back pain.  A February 1992 
computerized tomography scan of the veteran's lumbosacral 
spine showed no pathology.  After the June 1993 VA orthopedic 
examination, diagnoses included a normal low back.  
Nevertheless, the December 1993 rating decision granted 
service connection for a low back disorder and assigned a 
noncompensable evaluation pursuant to DC 5295 (lumbosacral 
strain).

Service connection has been granted for degenerative joint 
disease of the left hip and for low back strain, the veteran 
has disagreed with the initial evaluations assigned, the 
claims are well grounded pursuant to 38 U.S.C.A. § 5107(a), 
and well grounded claims trigger VA's duty to assist the 
veteran in gathering evidence pertaining to the claims.  The 
duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367 (1993); Waddell v. Brown, 
5 Vet. App. 454 (1993); 38 C.F.R. § 3.326.  After relevant 
treatment records have been obtained and associated with the 
file, the veteran should be afforded a VA examination to 
determine the nature and extent of his left hip and low back 
disabilities.

Where, as here, the issue involves limitation of motion of a 
joint, the applicable authorities are the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1995), and 38 C.F.R. §§ 4.40 and 4.45.  
Pursuant to those authorities, examiners should determine 
whether the joints in question exhibit weakened movement, 
excess fatigability, or incoordination, and their 
determinations should, if feasible, be expressed in terms of 
the degree of limitation of motion attributable thereto.  In 
addition, if, in the opinion of the examiner, the use of the 
joints or flare-ups of the disabilities cause greater 
limitation of motion, the 38 C.F.R. § 4.14 prohibition 
against pyramiding does not forbid ratings based on those 
greater degrees of limitation of motion.

As explained above, if the veteran disagrees with the 
evaluation assigned when service connection was initially 
granted, the appeal is a continuation of the original claim.  
Fenderson, supra.  In such a case, it is conceivable that the 
evidence could reflect changes in the extent of disability 
during the pendency of the appeal.  If so, ratings should be 
assigned accordingly.

With regard to the issue of the evaluation for Schmorl's 
nodes, X-rays of the veteran's lumbar spine in October 1991 
showed mild Schmorl's nodes at L4 and L5, but the vertebral 
bodies, posterior elements, and disc spaces were intact.  
Although the veteran did not claim service connection for 
Schmorl's nodes in his February 1993 claim, and no disability 
was attributed to Schmorl's nodes at a June 1993 VA 
orthopedic examination, service connection for Schmorl's 
nodes was granted by the December 1993 rating decision and a 
noncompensable evaluation was assigned pursuant to DC 5299-
5295.  This is a "built-up" diagnostic code constructed for 
a rating by analogy pursuant to 38 C.F.R. § 4.27.  The first 
two digits represent the most closely related anatomical 
system.  In this case, the prefix 52 indicates the 
musculoskeletal system.  The digits 99 merely indicate that 
the rating is one by analogy.  The last four digits, 5295, 
indicate that low back strain is the most closely related 
disability listed in the VA Schedule for Rating Disabilities.

Schmorl's nodes are variously described in the medical 
literature.  For example,

During the period of its development[,] 
the intervertebral disc is supplied by 
blood vessels derived from the periosteal 
vessesls [sic] as well as by some 
extending into the disc from the 
vertebral bodies.  The latter vessels 
penetrate the cartilage plate surrounding 
the nucleus pulposus.  Along with other 
degenerative changes that begin in the 
disc shortly after birth, these vessels 
regress and eventually disappear.  Where 
the vessels penetrated the cartilage 
plates of the disc, defects in 
chondrification result and these may 
persist throughout life. . . .  These 
herniations are known as Schmorl nodes.  
(Emphasis added.)

JOHN H. PAUL, PAUL AND JUHL'S ESSENTIALS OF ROENTGEN INTERPRETATION 80 
(4th ed. 1981).

Thus, Schmorl's nodes may be developmental defects.  
Generally, mere congenital or developmental defects are not 
diseases or injuries for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.  On the other hand, inherited 
disorders, such as retinitis pigmentosa or sickle cell 
anemia, are granted service connection if they become 
manifest during service.  The distinction is that between 
"disease," a disorder usually capable of improvement or 
deterioration, and "defect," usually a static disorder.  
See VAOPGCPREC 82-90 (July 18, 1990).  Whether Schmorl's 
nodes represent a disease, for which service connection may 
be granted, or a defect, for which service connection is 
precluded, is a question for medical professionals.  If it 
represents a defect and not a disease, then severance of 
service connection, pursuant to 38 C.F.R. § 3.105, should be 
considered.

In connection with this issue, the Board notes that, in the 
January 1994 Notice of Disagreement, the veteran said he 
disagreed with all decisions made in the December 1993 rating 
decision except for the denials of service connection for a 
vasectomy and for extraction of wisdom teeth.  Presumably, 
then, he also disagreed with the noncompensable evaluation 
assigned when service connection was granted for Schmorl's 
nodes.  The April 1994 Substantive Appeal did not address the 
evaluation assigned for Schmorl's nodes, but that shortcoming 
may be excused by the fact that the issue was not addressed 
by the March 1994 Statement of the Case.  Once the veteran 
files a Notice of Disagreement as to a specific issue, he is 
entitled to a Statement of the Case on that issue.  Godfrey 
v. Brown, 7 Vet.App. 398, 408-410 (1995).  Thus, the issue of 
the evaluation for Schmorl's nodes must be remanded to cure 
this procedural defect, and the remand will afford the RO the 
opportunity to evaluate medical evidence to determine whether 
Schmorl's nodes represent a disease or a defect.

Finally, the Board notes that the veteran has been a member 
of the Air Force Reserve since his separation from active 
service, and has compiled an extensive record of active and 
inactive duty.  Medical records generated during his Reserve 
service could be relevant to his claims, and the RO should 
contact his Reserve unit to obtain copies of those records.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
for respiratory, left hip, and back disorders 
since 1992.  Thereafter, the RO should obtain 
legible copies of all records that have not 
already been obtained to include the veteran's 
Air Force Reserve medical records.

2.  Upon completion of the development in 
paragraph 1, above, the veteran should be 
afforded a VA ear, nose, and throat 
examination to determine the current nature 
and extent of all nasal, sinus, and throat 
disability.  It is imperative that the 
examiner reviews the claims file and this 
decision prior to the examination.  The 
examiner should determine whether there is 
current evidence of allergic of vasomotor 
rhinitis, bacterial rhinitis, chronic 
sinusitis, or any other related, chronic 
disorder.  All indicated tests should be 
conducted including, sinus
X-rays.  The factors upon which the medical 
opinion is based must be set forth in the 
report.

3.  Upon completion of the development in 
paragraph 1, above, the veteran should also be 
afforded a VA orthopedic examination to 
determine the current nature and extent of all 
left hip and low back disability.  It is 
imperative that the examiner reviews the 
claims file and this decision prior to the 
examination.  Complete range-of-motion studies 
and all indicated tests should be conducted.  
The examiner should determine whether the left 
hip and low back exhibit weakened movement, 
excess fatigability, or incoordination.  Also, 
the examiner should express an opinion as to 
whether pain significantly limits functional 
ability during flare-ups or when the left hip 
and low back are used over a period of time.  
These determinations should be expressed, if 
feasible, in terms of the degree of additional 
loss of range of motion due to weakened 
movement, excess fatigability, incoordination, 
or pain on use or during flare-ups.  If these 
determinations cannot be made, or cannot be 
expressed in terms of the degree of additional 
loss of range of motion, the examiner should 
so state for the record.  Finally, the 
examiner should determine whether Schmorl's 
nodes constitute a developmental defect or a 
disease and should describe any low back 
disability attributable thereto.  All 
functional limitations of the left hip and low 
back disability must be fully described.  The 
factors upon which the medical opinion is 
based must be set forth in the report.

4.  After the foregoing actions have been 
taken, the RO should review the file to ensure 
completion of the required development.  When 
the required development has been completed, 
and all evidence obtained has been associated 
with the file, the RO should review the claim.  
Consideration should be given to severance of 
service connection for any disorders not shown 
to be disabling by clinical and laboratory 
findings.  The RO should also determine 
whether the evidence reflects different levels 
of disability during the pendency of the 
appeal so as to warrant staged ratings in 
accord with Fenderson.  If the decision 
remains adverse to the veteran in any way, he 
and his representative should be furnished 
with a Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the Court, for additional evidentiary development 
or other action, must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

